Flu epidemic (debate)
The next item is a statement by the Commission on the flu epidemic.
Member of the Commission. - Mr President, thank you for the opportunity to address Parliament, in its final week, on the global spread of the influenza A(H1N1) virus. Let me first brief you on the current situation, and then on what the EU has been doing to manage this crisis.
The latest European Centre for Disease Prevention and Control (ECDC) report states that there are currently 94 confirmed cases of A(H1N1) influenza within the EU and EFTA countries, and 20 probable cases. Most of these people have been to affected areas outside Europe, but not all. Eight human-to-human transmissions have been reported, in one instance even to a health-care worker.
However, we may be glad that none of the patients infected with this virus in the EU has yet died. For over a week we have observed the spread of infections in Mexico, in the USA, in Canada, in EU Member States and in other countries.
In Mexico the impact on public and economic life has grown to a serious scale. We appreciate and acknowledge the enormous efforts the Mexican authorities have made to contain the spread of the virus and to help those suffering from infection.
EU legislation on communicable disease obliges Member States to report on such outbreaks and on the measures they propose to take to mitigate them. The ECDC operates the surveillance networks which follow the number of cases reported. We therefore have a fairly accurate picture across Europe of the developing situation, and this provides the basis for responsibly taking appropriate and effective decisions on how to best make use of our limited resources.
The worldwide picture of infection was severe enough to trigger the WHO to decide on 29 April to upgrade its pandemic alert to phase 5, recognising that human-to-human transmission had taken place in at least two regions. The Commission has worked throughout in close contact and cooperation with the WHO.
My services are working hard to implement the actions to take, as defined by the Community pandemic influenza preparedness plan, in order to address the challenges posed by the current outbreak. The Commission launched its public health operations facility on 24 April and since then my services have been at permanent operational level.
The Commission has called daily meetings of the Communicable Disease Network of Member States and of the EU Health Security Committee since Saturday 25 April. These meetings review the epidemiological situation, discuss and decide on measures and on appropriate legislative acts.
Information for the public on how to prevent infection and to make informed choices about travel has been discussed to ensure a coherent message from all Member States, based on scientific advice by the ECDC, in coordination with the WHO. We decided to extend the surveillance for seasonal flu, which should normally have ended at week 20, in order to identify infections with this new flu virus.
The Commission adopted on 30 April a legally binding case definition on the basis of the EU communicable disease legislation, and this decision was published in the Official Journal on 1 May.
Since medical countermeasures such as antivirals and vaccines are at the heart of our public health response to this threat, I met with the European manufacturers on Wednesday 29 April to learn the latest information on which products are in development, on timelines for new vaccines, and to see if EU intervention can speed up delivery. With the Member States, we are examining how to best optimise the use of existing stocks of antivirals, using the coordination mechanism of the EU Health Security Committee.
I can also inform Parliament that, following my request to the Czech Presidency, the Health Council met on 30 April and adopted a set of strong conclusions reiterating the need for a coordinated response to the new influenza threat.
The Council recalled the legal obligation on Member States to coordinate their surveillance and response to health threats, and agreed that restricting travel to affected areas was not a justified public health response. However, the Council also agreed that good public information was essential and that travellers should be able to make informed judgements.
The Commission is now examining a road map for the urgent implementation of the points included in the Council conclusions of 30 April. These will include development of vaccines, vaccine strategy, guidance on best use of stockpiles of vaccines and antivirals, protective and preventative measures and public communication and information.
It is clear that we all benefit from our integrated European economy and society. However, that benefit also brings a responsibility. It means that we must work together to take only those measures that are justified by the evidence. This is essential if we are to avoid a health crisis becoming an economic crisis as well. But we should not focus unduly on the negative aspects of these events. Thanks to the preparation led by the Commission after avian influenza a few years ago, the EU has the systems in place to respond collectively and effectively to this threat.
I know that in recent times, as the European elections approach, this House has debated what Europe really means for citizens. In these difficult days, I think we can see some things more clearly. Europe means solidarity in standing together to face this threat. It means cooperation, sharing information, expertise and capacity so that we can act together on the basis of the best available knowledge. It means innovation, with European-funded research helping to bring a vaccine to production as quickly as possible. It means capability, through the European institutions enabling all Member States to respond immediately and effectively to a shared crisis. That is what Europe brings to citizens.
So, yes, the situation is serious but we are better prepared than ever to meet this threat. And having seen the determination of the health ministers of Europe last week - and all 27 were there - I am confident of our ability to respond in the coming weeks.
on behalf of the PPE-DE Group. - (EL) Mr President, Commissioner, first of all thank you for the information you have given us, which was comprehensive, and I welcome the measures which you have taken. I should like to draw your attention to three basic issues, which you also mentioned and which I consider to be necessary in order for us to address a possible pandemic.
The first is the plans which we have and which have already been processed by the Council, the European Commission and Parliament in connection with avian influenza. We therefore have plans which are, in fact, quite good, despite the fact that certain omissions were criticised by specialist scientists. I should therefore like to ask if these plans have been completed, if the Member States have adopted them and if they are ready to be applied, as the weakest link is very important here, and finally, there is the coordination which you have mentioned; I am delighted to hear that you are ready to undertake it jointly with the Centre for Disease Prevention and Control for this entire influenza story.
The second issue that I want to mention is that of antiviral drugs. An obligation was introduced for the Member States to have an adequate quota. Antiviral drugs are also used for treatment, but of course they are for prevention and there needs to be guidelines here, because they cannot be used randomly; they must be used properly.
The third issue that I should like to raise is that it would be useful if we could find a vaccine for the new influenza. This vaccine will be very important and I believe that today, with the techniques at our disposal, companies could have it ready in three to four months. So I would like you to exert pressure in this direction to ensure that an effort really is made to ensure that we have a new vaccine which, together with the vaccine for seasonal influenza, which you have rightly extended in order to combat this influenza for all the known scientific reasons, would constitute the best barrier to a possible influenza pandemic.
on behalf of the ALDE Group. - (NL) Mr President, it would seem that the flu pandemic is not as bad as expected. We have been lucky again, just as we were with SARS - yet this is not down to the decision-makers, Mr President. When the flu threat became known during the weekend, they agreed to meet for urgent talks on the Thursday - which strikes me as a redefinition of the word 'urgent'. Subsequently, nothing much was decided. What happens if there is a real crisis?
What happens in the event of the 'big one' - which the World Health Organization is convinced is coming, and may well claim eight to 10 million lives? The ministers met to exchange information, and plans were made. Yet what was the quality of the plans, and of the exchange of information? What measures have been taken, and are these actually coordinated? Is the Commission receiving all the necessary information? I have my doubts. Taking the example of the antiviral drugs: who has, and who does not have, these? Also, are the ministers now prepared, at long last, to create a European emergency stockpile?
Although I am not convinced that France's proposal to ground all flights to Mexico was a good one, the Council's decision that everyone should make up their own minds whether to do this is, of course, crazy. With our open borders, what is the point of one country doing it if another does not? The countries should have taken that decision together. The only solution to this is to empower the Commission to take this kind of emergency measures. You, Commissioner, by order of the Council, should be able to take contingency measures within 24 hours on such issues as quarantine, disinfection measures at airports and travel restrictions.
I am not blaming the Commission, then. Commissioner, you and your officials acted correctly. Where was the Council, though? We look around the proverbial dusty Mexican square and there, in the sun, by the little station, sits the Council. We run towards it crying 'flu, flu', and the sombrero lifts slowly and the Council replies 'mañana mañana' and goes back to its siesta. It is hard to do anything with this Council.
on behalf of the Verts/ALE Group. - (NL) Mr President, ladies and gentlemen, I should like to join those who have thanked you, Commissioner, for the comprehensive information you have given us. Yet I agree with Mr Trakatellis and Mr Maaten. We did hold an extensive debate in this House in June 2006. We adopted a resolution, on which we worked hard at the time in Parliament's Committee on the Environment, Public Health and Food Safety. I have looked again at that resolution and I must say that, like Mr Trakatellis, I fear that there are a great many gaps, many weaknesses in the current approach.
Back then, we strongly recommended ensuring an exchange of information and also constructive cooperation between Member States, with a coordinating role for the Commission and in constructive cooperation with the European Centre for Disease Prevention and Control. Anyone who now takes a good look round - and Mr Maaten raised this point very emphatically - will see that there are a great many gaps, that things are going incredibly slowly.
As for the stockpiles of antiviral drugs; you yourself told us a few days ago that stocks were sufficient to cover 16% of the population, when we had said that the figure needed to be 30%. Therefore, things are well below par, not to mention as regards the exchange of information on the nature of the virus. This exchange of information is essential, as vaccines cannot be developed unless the nature of the virus is known.
Scientists I have contacted in recent days say that they have no information, that they cannot get hold of any. Information on the nature of the virus is protected, is kept secret. We have all these research institutes, but we cannot do what we need to do. Something must be done about this. We cannot tolerate this; the threat is really too great.
Mr President, speaking on the subject of the threat posed by the influenza virus I would like to quote some of the opinions of Internet users which have appeared as a response to the panic in the media, which has been given an additional stimulus by comments made by the World Health Organization. It is being said that the cause of the media hysteria is a desire to get rid of stocks of vaccines and the ineffective drug Tamiflu which are taking up shelf space in pharmaceutical warehouses, and an attempt to divert attention from the world crisis.
These reactions of society are not only testimony to a mistrust of authority, but they may also cause people to disregard a real threat of a pandemic in the future. I think it would be wiser to release information about the danger of a possible pandemic of influenza or other disease after somewhat longer observations of cases of the illness and careful investigation of the virus and its virulence. This would prevent the release of incomplete information, panic and, for example, the slaughter of pigs which is taking place.
- (SK) Commissioner, I too would like to thank you for your active and immediate response to the case in question. Because of globalisation and large movements of tourists, travellers and ordinary people today there is no place on earth where this disease could not appear. We can already see this from the cases that have appeared in locations as far away from Mexico as New Zealand, Australia, Europe and Africa.
Despite the subsidiarity of healthcare, infectious diseases know no boundaries and oblige us to take joint action. There can be no solution within the framework of a single country. It is time for solidarity. Slovakia is sufficiently prepared even for an expansion of the influenza infection into a larger epidemic, perhaps because of the earlier avian influenza. We have 700 000 Tamiflu doses in national reserves for 5 million inhabitants and I must say that it is also perhaps on account of the earlier threat of avian influenza that the populace is definitely well-prepared.
In case of an epidemic it is very important to keep the public informed, because where there is no information there will be plenty of disinformation. We can see this from a number of African countries, for example Egypt where the current threat of an influenza epidemic coupled with the idea that the disease was spread by pigs has led to 300 000 - 400 000 pigs being slaughtered. However, we should perhaps show solidarity in this case in other ways, since travel agencies were selling holidays in these destinations but now people are travelling there only in case of need. As we have Eurolat, we should also think about supporting Mexico, where it is believed that this infection will cause GDP to decline by up to 4 - 5% from current levels.
(ES) Mr President, I would like to say that we need to send realistic messages to our citizens, as the Commissioner has tried to do.
Science is much better prepared to face this pandemic than it was four years ago, and this can be seen from the low number of deaths occurring. A great deal more is known about avian and human cases and about the transmission history of this swine influenza. A good deal more is known about the solutions and I believe, therefore, we should trust in research, promote research and demand far more research into vaccines, as Mr Trakatellis also said.
We also know that society is much better prepared than it was a while ago, thanks to the wealth of experience and the organisational efforts made in every country, particularly those in Europe, in an effort to prevent further spread, stockpile medicines and provide citizens with a comprehensive service.
Nevertheless, I am concerned that those citizens may not be receiving enough information. If we look at the press we can see that 90% - or even more - of the material being printed focuses on falling infection rates, but very little is said of cures or how citizens should act.
I believe a great deal more information is needed. I also feel that greater political effort is required with regard to our citizens. To give an example, I am struck by the fact that not a single Member of the Socialist Group in the European Parliament has come to the debate, that all their seats are empty and nobody has asked for the floor in order to justify this situation, when this matter goes beyond individual parties and is of concern to all governments.
I also wish to stress that we can give third countries a helping hand, as the speaker before me said. We need to give our support to all those countries that do not have the conditions, the basis or the capacity to provide assistance to all their citizens.
Therefore, the Europe of solidarity must take action, as must the Europe of communication.
(FR) Mr President, I should like to address the commissioner in order to voice my concern. The development of the virus seems to be stabilising in Mexico, in Europe and so on, and, only today, I have heard comments on the radio to the effect that we may have gone too far, that our fellow citizens may have been made to worry unnecessarily.
Well, what concerns me, Commissioner, is not what is happening now, but what is going to happen in October when winter approaches. It is well known that viruses do not like high temperatures. The danger is therefore not there at present, but it will resurface in the winter - in October or November.
Thus, what we should like to know, Commissioner, is what you are doing precisely to ensure that we are fully prepared to tackle this virus that is liable to develop, that may mutate between now and then. We are told that vaccines must be made, but is it certain that those vaccines that are going to be developed will be fit for use in all cases?
Those are all of the questions that I am wondering about. The concern is for next winter. Communication is therefore necessary; it must be explained to our fellow citizens that, whatever happens, it is not a question of letting their guard down, and that they must remain vigilant. Might it be possible, Commissioner, for you to distribute a kind of small guide to help our fellow citizens adopt good habits?
(DE) Mr President, Commissioner, I would be interested to know whether there are any statistics available on face masks. How many masks are available in Europe, and what quantities could be produced in the event of an outbreak of this kind of disease? The same goes for the medication available, of course. Is there an overview of how much medication is currently stored in Europe and how much could be produced in the event of an outbreak? Do you think that it would be possible to also provide information for doctors in the 23 languages of the European Union, so that information could be provided rapidly and efficiently?
(EL) Mr President, Commissioner, thank you first of all for your integrated and detailed presentation. I was the European Parliament rapporteur on preparations by the 27 Member States to deal with avian influenza. At that time, we established together with the Commissioner's office that certain countries were lagging behind others, mainly in terms of stocks of antiviral drugs. I should like to ask you if this still applies today, or not, which would mean that the Member States are better prepared.
I should also like to ask you to do something as regards the popular press and unofficial rumours that are circulating throughout the European Union and causing panic among the citizens. I believe that this is also the responsibility of the Member States and that perhaps your office should issue a recommendation on this.
(DE) Mr President, Commissioner, thank you for being here and for getting here so quickly. If we compare this situation with the case of avian influenza, then - even as an impatient MEP - I am very satisfied with the way in which the European Union, the WHO, and also the Member States themselves, have responded.
Certain Members have said that there is insufficient information. In Germany, I feel that I have been provided with sufficient information on how I should behave. I also do not wish to always make Europe responsible for everything. It is the Member States that are responsible for providing this information. We should also take this opportunity to remind them that they need to fulfil their duty to provide information. I have also heard, on a number of occasions, that there are still certain shortcomings, particularly relating to the stockpiling of vaccines. I would be interested to know whether this is really the case, whether the Member States really do not want to share vaccines and whether they are only storing them for use on their territory, or whether they have agreed to share the vaccines. Then we would be at the same stage as the Commission is now. I would like to express my thanks for this rapid and excellent work. Congratulations!
That concludes the 'catch-the-eye' period.
Before giving the floor to the Commissioner, I too should like to thank her for her initial speech. I should also like to thank her in advance for all the information that she will shortly give us on an extremely important and topical issue. This shows that both the European Union and the Member States are tackling this situation in a very positive manner and as close as possible to the people.
Member of the Commission. - Mr President, I thank Members for their contributions. It is very important for me to hear your views on this very important matter.
First of all, let me assure you that all the structures we have established in order to meet any health threat of this size have been working well and that we have utilised all the tools at our disposal.
As I said in my introductory statement, since 25 April 2009 we have been in close contact on a daily basis with all the Member States, and we have been assured that the directives we have given them have been put in place and are working. However, in view of the experience of the present crisis we are continuously updating our structures and tools, which makes sense because it is only in a real time of crisis that we can see the deficiencies of any structure.
Many speakers mentioned antivirals and the sufficiency of stocks. Unfortunately, as you know, my predecessor discussed this problem of stockpiling on an EU basis with the health ministers but unfortunately those ministers did not want Europe to take over this coordination. We discussed the same problem last year in Angers during the French Presidency and, again, the health ministers insisted that each Member State should be free to decide for itself how many stocks it wanted. We know that there are many differences between the stocks from one state to another, and we are concerned about that.
However, in view of the conclusions reached by the health ministers on 30 April 2009, we decided that the Commission would work closely with the Member States and that if a Member State needs assistance then, in the spirit of solidarity, we shall call for assistance and try to coordinate the needs of the Member States.
As far as the new vaccine is concerned, as I said, I had a meeting with industry and we discussed at length the need both for antivirals and for the new vaccine. We hope that on 11 May 2009 we shall have the seed stocks to give to the industry in order for it to begin production of the new vaccine. I cannot say when it will be ready, as it will depend on the efficacy of the stock, but we estimate that it will take between 8 and 12 weeks.
In response to Ms Grossetête's question, I agree completely with her that we have to remain vigilant in order to meet the needs that may arise, certainly after the summer, and with the creation of the new vaccine I hope that we shall be able to meet the needs of our people.
However, I want to reiterate the fact that the situation is serious but we should not panic. I agree with Mr Adamou that everybody should be as reasonable and realistic as possible in this situation - panicking does not help anybody.
The debate is closed.